 1   Karen L. Uno (SB #117410)
     kuno@bkscal.com
 2   David P. Borovsky (SB #216588)
 3   dborovsky@bkscal.com
     BECHERER KANNETT & SCHWEITZER
 4   1255 Powell Street
     Emeryville, CA 94608
 5   Telephone: (510) 658-3600
     Facsimile: (510) 658-1151
 6
     Attorneys for Plaintiff
 7
     PHILADELPHIA INDEMNITY INSURANCE COMPANY
 8

 9                           UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
11

12   PHILADELPHIA INDEMNITY                       CASE No. 2:19-cv-00382-JAM-CKD
     INSURANCE COMPANY,
13                                                STIPULATION AND ORDER
                            Plaintiff,            EXTENDING TIME FOR JOINT STATUS
14                                                REPORT
          vs.
15
     ASSOCIATED INDUSTRIES
16
     INSURANCE COMPANY, INC.;
17
                            Defendants.
18

19

20

21

22

23

24

25

26

27

28

                    STIPULATION AND ORDER EXTENDING TIME FOR JOINT STATUS REPORT
 1           The parties jointly submit this stipulation and proposed order, and respectfully request that
 2   the Court continue the deadline for the parties to submit a Joint Status Report and Rule 26(f)
 3   discovery plan, until July 12, 2019 or another date which is acceptable to the Court.
 4           Per the Court’s Order Requiring Service of Process and Joint Status Report [Dkt. No. 5],
 5   the parties were ordered to meet and confer and submit a Joint Status Report and Rule 26(f)
 6   discovery plan no later than 60 days after service of process on defendant Associated Industries
 7   Insurance Company (“Associated”). As Associated was served on March 19, 2019, the deadline
 8   to submit the joint report has passed. However, since service was effected on Associated, the
 9   parties have been engaged in global settlement discussions, and two of the underlying lawsuits
10   that form the basis for this insurance dispute (Sickler and Robinson) have resolved with the
11   underlying plaintiffs. While the parties to this dispute – Philadelphia and Associated – have not
12   yet reached a global settlement of their dispute, progress is being made and the parties intend to
13   continue settlement discussions in the immediate future.
14           As such, and in order to avoid wasted resources and unnecessary burdens to the parties
15   and the Court, the parties jointly request that the Court continue the deadline for the parties to
16   submit a Joint Status Report and Rule 26(f) discovery plan until July 12, 2019, or another date
17   which is acceptable to the Court. The parties respectfully submit that granting the relief requested
18   will allow the parties to continue to explore the possibility of a global settlement, avoid wasting
19   resources of the parties or the Court, and facilitate the efficient resolution of this dispute.
20           SO STIPULATED
21   Dated: June 11, 2019                                BECHERER KANNETT & SCHWEITZER
22

23                                                       By:    Karen L. Uno
                                                                KAREN L. UNO
24                                                              DAVID P. BOROVSKY
                                                                Attorneys for Plaintiffs
25                                                              PHILADELPHIA INDEMNITY
                                                                INSURANCE COMPANY
26

27

28
                                                         1
                         STIPULATION AND ORDER EXTENDING TIME FOR JOINT STATUS REPORT
 1   Dated: June 11, 2019                          HIRSCH CLOSSON, APLC
 2

 3                                                 By:   Barrett Braun
                                                         BARRETT BRAUN
 4                                                       Attorneys for Defendant
                                                         ASSOCIATED INDUSTRIES
 5                                                       INSURANCE COMPANY
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                      STIPULATION AND ORDER EXTENDING TIME FOR JOINT STATUS REPORT
 1   PURSUANT TO STIPULATION, THE COURT ORDERS AS FOLLOWS:
 2          In order to allow the parties to continue to explore the possibility of a global settlement,

 3   the deadline for the parties to submit a Joint Status Report and Rule 26(f) is hereby continued to

 4   July 12, 2019.

 5   IT IS SO ORDERED.
 6
     Dated: June 11, 2019
 7
                                                              /s/ John A. Mendez
 8                                                            Hon. John A. Mendez
                                                              U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                        STIPULATION AND ORDER EXTENDING TIME FOR JOINT STATUS REPORT
